Citation Nr: 1804429	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to increased ratings for bilateral hearing loss, evaluated as noncompensably disabling prior to May 23, 2017 and as 90 percent disabling afterwards. 


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota that denied an increased disability rating for a bilateral hearing loss disability.

The Board remanded the issue in April 2017 for a VA medical examination.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for entitlement to increased disability ratings for service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for a compensable disability rating for service-connected bilateral hearing loss by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

The Board notes that, in December 2017, the RO assigned a 90 percent disability rating for the Veteran's service-connected bilateral hearing loss, effective May 23, 2017.  The Veteran subsequently indicated in December 2017 that he was satisfied with the decision.  He soon thereafter requested to withdraw the appeal in a December 2017 VA Form 21-4138.  Therefore, there remain no allegations of error of fact or law for appellate consideration as concern this issue.  Accordingly, the Board does not have jurisdiction over this issue, and it is dismissed.


ORDER


The appeal for increased ratings for bilateral hearing loss, evaluated as noncompensably disabling prior to May 23, 2017 and as 90 percent disabling afterwards, is dismissed.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


